IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT
                                                                    M.D. Appeal Dkt.
                                                                    73 MAP 2017
COMMONWEALTH OF PENNSYLVANIA,              : No. 309 MAL 2017
                                           :
                  Petitioner               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
KATHLEEN E. BRADDOCK,                      :
                                           :
                  Respondent               :


                                      ORDER



PER CURIAM

AND NOW, this 20th day of November, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as framed by the Commonwealth, is as follows:

            Whether the Superior Court, relying on Commonwealth v.
            Giron, 155 A.3d 635 (Pa. Super. 2017), improperly
            expanded the illegal sentencing doctrine when it vacated
            Braddock’s sentence on a non-preserved constitutional
            issue, holding that Birchfield v. North Dakota, 136 S.Ct. 2160
            (2016), rendered enhanced penalties under 75 Pa.C.S. §§
            3803-3804 illegal, even though Birchfield recognized exigent
            circumstances or a search warrant can still justify increased
            penalties for a blood test refusal?